SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
1246
KA 11-00474
PRESENT: CENTRA, J.P., FAHEY, PERADOTTO, LINDLEY, AND MARTOCHE, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                               MEMORANDUM AND ORDER

ANTONIO NUNES, DEFENDANT-APPELLANT.
(APPEAL NO. 2.)


MICHAEL B. JONES, BUFFALO, FOR DEFENDANT-APPELLANT.

FRANK A. SEDITA, III, DISTRICT ATTORNEY, BUFFALO (SHAWN P. HENNESSY OF
COUNSEL), FOR RESPONDENT.


     Appeal from a resentence of the Erie County Court (Sheila A.
DiTullio, J.), rendered July 30, 2008. Defendant was resentenced upon
his conviction of attempted robbery in the second degree.

     It is hereby ORDERED that the resentence so appealed from is
unanimously affirmed.

     Same Memorandum as in People v Nunes ([appeal No. 1] ___ AD3d ___
[Nov. 18, 2011]).




Entered:   November 18, 2011                       Patricia L. Morgan
                                                   Clerk of the Court